By the Court,

Nelson, Ch. J.
The plea is bad, as the action is brought for the recovery of unliquidated damages. Besides the costs of defending the attachment suit, the plaintiff here is entitled to such damages as a jury may think he has sustained by the wrongful seizing and detaining [ *32 ] of his property. If it was taken out of his pessession, he may *be entitled to the value of it; if seized and left in hia possession, to such damages as may be awarded for the unlawful intermeddling with the property.
Judgment for plaintiff.